Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 23, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  162674                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  MICHELLE McCARTY,                                                                                     Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 162674
                                                                    COA: 350052
                                                                    Calhoun CC: 2018-001365-NI
  WANDA AKINS and EVEREST NATIONAL
  INSURANCE COMPANY,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 21, 2021
  judgment of the Court of Appeals is considered, and it is DENIED, there being no
  majority in favor of granting leave to appeal or taking other action.

         BERNSTEIN, J., did not participate because he has a family member with an interest
  that could be affected by the proceeding.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 23, 2021
           a0720
                                                                               Clerk